REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 

None of the prior art of record, including that cited on the IDS, either alone or in combination, teaches all of the limitations of claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/JUSTIN M LARSON/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        2/17/21